                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10
                                         UNITED STATES OF AMERICA,
                                  11                                                        Case No. 14-cr-00527-RS
                                                        Plaintiff,
                                  12
Northern District of California




                                                 v.
 United States District Court




                                                                                            ORDER GRANTING MOTION FOR
                                  13                                                        FORFEITURE
                                         ALLEN FONG,
                                  14
                                                        Defendant.
                                  15

                                  16

                                  17          In June of 2016, defendant Allen Fong entered an open guilty plea to all thirty-two counts

                                  18   of the indictment in this matter. See Dkt. Nos. 190 and 208. Thereafter, in February of 2017,

                                  19   judgment was entered against Fong, which included a forfeiture money judgment of $5,269,698.

                                  20   See Docket Nos. 273- 74.

                                  21          The Ninth Circuit subsequently vacated the forfeiture order, and remanded for further

                                  22   consideration in light of Honeycutt v. United States, 137 S. Ct. 1626 (2017). See Dkt. No. 457.

                                  23   The Government then filed an application for an Amended Preliminary Order of Forfeiture,

                                  24   seeking a forfeiture money judgment in the amount of $1,756,566, which the court approved. The

                                  25   parties, however, then stipulated to set aside that order and to have the issue briefed and heard.

                                  26          Upon full consideration of the parties’ briefing and arguments at the hearing, the

                                  27   Government’s application for a forfeiture money judgment in the amount of $1,756,566 will be

                                  28   granted. Honeycutt stands for the proposition that “joint and several liability” does not apply to
                                   1   forfeiture. Rather, the government may “confiscate assets only from the defendant who initially

                                   2   acquired the property and who bears responsibility for its dissipation.” 137 S. Ct. at 1634. The

                                   3   Honeycutt court offered the following hypothetical:

                                   4
                                              Suppose a farmer masterminds a scheme to grow, harvest, and distribute marijuana
                                   5          on local college campuses. The mastermind recruits a college student to deliver
                                   6          packages and pays the student $300 each month from the distribution proceeds for
                                              his services. In one year, the mastermind earns $3 million. The student, meanwhile,
                                   7          earns $3,600. If joint and several liability applied, the student would face a
                                              forfeiture judgment for the entire amount of the conspiracy's proceeds: $3 million.
                                   8          The student would be bound by that judgment even though he never personally
                                              acquired any proceeds beyond the $3,600.
                                   9

                                  10   Id. at 1631–32.
                                  11          Although Honeycutt makes clear that the college student of the hypothetical cannot be held
                                  12   jointly and severally liable under the forfeiture laws for the entire $3 million, it does not
Northern District of California
 United States District Court




                                  13   specifically address whether the “mastermind” could reduce his or her liability by the $3600 paid
                                  14   out to the student. Thus, the parties’ respective arguments as to the applicability of Honeycutt in
                                  15   this case fall short of supporting any particular result. There certainly can be no dispute that Fong
                                  16   is not jointly and severally liable for forfeiture of all proceeds of the scheme, without regard to
                                  17   what he personally received. The issue remains, however, as to what must be shown to support a
                                  18   particular amount of a forfeiture order.
                                  19          The government’s request for a forfeiture order in the amount of $1,756,566 is based on
                                  20   evidence that Fong received one-third of the proceeds from each “sex appointment.” The sum
                                  21   therefore represents one-third of the total proceeds found to have been acquired from the scheme,
                                  22   a dollar figure Fong does not challenge. The amended forfeiture application conforms to Fong’s
                                  23   contention that “courts across the country” have “drastically reduc[ed] forfeiture orders post
                                  24   Honeycutt.” Fong nonetheless contends that the government’s present request remains excessive
                                  25   because, he contends, the bulk of the funds not retained by the prostitutes was paid out in various
                                  26   expenses and/or to other conspirators, both indicted and unindicted.
                                  27          Fong’s insistence that Honeycutt requires the government to do more than it has to
                                  28
                                                                                                                  CASE NO.   14-cr-00527-RS-1
                                                                                          2
                                   1   establish the forfeiture amount is not persuasive. Honeycutt precludes joint and several liability,

                                   2   but does not otherwise set any particular standards for how a defendant’s actual receipt of funds

                                   3   must be shown. The holding is merely that forfeiture is “limited to property the defendant himself

                                   4   actually acquired as the result of the crime.” 137 S. Ct. at 1635. Here, the government has made an

                                   5   adequate showing that it is appropriate to charge Fong with receipt of one-third of the proceeds

                                   6   from the criminal enterprise. The amended forfeiture motion is granted.

                                   7

                                   8

                                   9   IT IS SO ORDERED.

                                  10

                                  11   Dated: July 17, 2019

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        RICHARD SEEBORG
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                                                 CASE NO.   14-cr-00527-RS-1
                                                                                         3
